Title: To Alexander Hamilton from Thomas Smith, 31 October 1791
From: Smith, Thomas
To: Hamilton, Alexander



Loan Office [Philadelphia] Pennsa. Octr. 31st. 91
Sir

I now forward abstra[c]t of Old Emission Money Certificates & Indents received agreeable to act of Congress from the 17th day of Sept. to the 30th sept Inclusive. The Old Emission Money Certificates & Indents are this day forwarded to the Auditors office. Numbers of People have presented Certificates of the United states & state Debt for the purpose of funding since the 1st of Octr.
I am &c
Honble Alexr HamiltonSecty Treasy U States
